Citation Nr: 9922641	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  93-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently rated as 70 percent disabling.  

2.  Entitlement to an increased rating for the post operative 
residuals of reconstruction of the right knee with medial and 
lateral meniscectomy, currently rated as 30 percent 
disabling.  

3.  Entitlement to specially adaptive housing or a home 
adaptation grant, under United States Code, Title 38, Chapter 
21.  

4.  Entitlement to improvements and structural alterations 
under 38 U.S.C.A. § 1717(a)(2) (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from July 1973 
to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In August 1993, a hearing was held before Jan Donsbach, who 
was the Board member designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
Mr. Donsbach has left the Board.  The veteran has been 
informed of his right to have a hearing before a sitting 
member of the Board and has declined another hearing.  The 
transcript of the August 1993 hearing is of record.  

In June 1997, the Board denied entitlement to an increased 
rating for schizophrenia, currently rated as 70 percent 
disabling; entitlement to an increased rating for the post 
operative residuals of reconstruction of the right knee with 
medial and lateral meniscectomy, currently rated as 30 
percent disabling; entitlement to specially adaptive housing 
or a home adaptation grant; and entitlement to an effective 
date earlier than September 22, 1989, for a determination of 
permanency of individual unemployability.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a Joint Motion for Remand, the Court dismissed 
the issue of entitlement to an effective date earlier than 
September 22, 1989, for a determination of permanency of 
individual unemployability.  On the remaining issues, the 
Court vacated the decisions of the Board and Remanded the 
issues to the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to 
complete the record and for an equitable disposition of the 
veteran's appeal for entitlement to specially adaptive 
housing or a home adaptation grant, under United States Code, 
Title 38, Chapter 21.  

2.  There is no competent evidence that the veteran's 
service-connected lower extremity disabilities render him 
permanently and totally disabled, or that he would be equally 
well served by amputation and prostheses, or that it is 
necessary for him to regularly and constantly use braces, 
crutches, canes, or a wheelchair.  

3.  There is no evidence that the veteran has a service-
connected blindness or loss or loss of use of both hands.  


CONCLUSION OF LAW

The claim for specially adaptive housing or home adaptation 
grant, under United States Code, Title 38, Chapter 21, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On page 8 of the Motion for Joint Remand, the parties agreed 
that the Board "considered the appellant's application for 
specially adaptive housing under 38 U.S.C. § 2101 and 
rightfully denied his claim as not meeting the statutory 
criteria for award."  Since there is no disagreement on this 
aspect of the housing claim, the Board reaffirms the 
uncontested portion of the housing decision.  The issue of 
entitlement to improvements and structural alterations under 
38 U.S.C.A. § 1717(a)(2) (West 1991) will be the subject of 
the Remand below.  

The veteran contended that he should be given a specially 
adaptive housing or home adaptation grant.  He reported that 
he wore braces on both lower extremities and had to crawl up 
the stairs in his home to use the bathroom.  

The use of knee braces is not sufficient to qualify a veteran 
for a specially adaptive housing or home adaptation grant.  A 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the certain requirements are met.  
These requirements include the veteran must be entitled to 
compensation for permanent and total disability due to: 
	(1)	The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or 
	(2)	Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity, or 
	(3)	The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 
	(4)	The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809(b) 
(1998).  

The law and regulations, as set forth above, have three 
requirements which are pertinent to this case.  First, the 
veteran must be entitled to compensation for permanent and 
total disability due to the disabilities for which he is 
claiming specially adapted housing.  In this instance, the 
veteran is currently rated as permanently and totally 
disabled on the basis of his service-connected psychiatric 
and right knee disabilities.  He does not contend nor does 
the evidence show that vision impairment, disabilities of the 
upper extremities or other residuals of organic disease or 
injury contribute to qualify him for specially adapted 
housing.  He contends that his service-connected knee 
disabilities qualify him for this benefit.  So the Board's 
must determine if the service-connected knee disorders would 
permanently and totally disable him.  

The second requirement is that there be a loss or loss of use 
of the lower extremities.  Loss of use of a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (1998).  

The third requirement is that the loss of use precludes 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Precludes locomotion means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (1998).  

The veteran has not submitted any competent evidence on any 
of these points.  Review of the record does not disclose any 
medical opinions or other competent evidence that his lower 
extremities prevent the veteran from walking, or that he 
would be equally well served by amputation and prostheses, or 
that it is necessary for him to regularly and constantly use 
braces, crutches, canes, or a wheelchair.  As there is no 
evidence to support this claim, it is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The rating decision and supplemental statements of the case 
complied with 38 U.S.C.A. § 5103 (West 1991) and informed the 
veteran of the need for evidence that his knees disabled him.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  

To complete the record, the RO had the veteran examined in 
May 1996.  He complained of pain in both knees, especially 
when climbing stairs.  He stated that his knees locked and 
gave way and that he wore braces on both knees.  The right 
knee had a range of motion from 10 to 120 degrees.  There was 
no ligamentous laxity except for an 8 millimeter Lachman's 
sign on the right.  The anterior drawer sign was negative.  
The right knee had crepitation on motion with slight 
tenderness under the patella.  There was no swelling or 
deformity.  The left knee had some patellar tenderness.  The 
left knee had no crepitation, ligamentous laxity, or 
deformity.  Lachman and McMurray signs were negative on the 
left.  The left knee had no limitation of motion.  The 
diagnosis was moderate degenerative joint disease of the 
right knee and mild chondromalacia of the left patella.  
These findings and diagnoses establish that the veteran would 
not be equally well served by amputation and prostheses.  
This examination demonstrates that none of the criteria for 
specially adapted housing have not been met.  

Special home adaptation grants under 38 U.S.C. 2101(b) may be 
granted if the veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 C.F.R. § 3.809a (1998).  The veteran has not contended and 
the evidence does not show that he has a service-connected 
blindness or loss or loss of use of both hands.  There is no 
evidence that the criteria for a special home adaptation 
grant are met.  Therefore, this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

Specially adaptive housing or a home adaptation grant, under 
United States Code, Title 38, Chapter 21, is denied.  


REMAND

The issues of entitlement to an increased rating for 
schizophrenia, entitlement to an increased rating for the 
post operative residuals of reconstruction of the right knee 
with medial and lateral meniscectomy, and entitlement to 
improvements and structural alterations under 38 U.S.C.A. 
§ 1717(a)(2) (West 1991), are REMANDED  to the RO for the 
following:  

1.  The veteran contends that his 
psychiatric symptoms approximate the 
schedular criteria for a 100 percent 
rating.  He particularly asserts that he 
has persistent delusions or 
hallucinations.  Pursuant to the Joint 
Remand, to develop this aspect of the 
claim, the veteran should be accorded a 
period of hospitalization for observation 
and evaluation.  

During the period of hospitalization for 
observation and evaluation, the veteran 
should be accorded a psychiatric 
examination.  

The entire claims folder and a copy of 
this Remand must be made available to and 
be reviewed by the examiner prior to the 
examination.

Any additional tests or studies which the 
examiner feels would be helpful in 
determining the extent of the disability 
should also be conducted.  

The examiner should express the following 
opinions:  

a.  Does the service-connected 
schizophrenia result in difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?  
If so, describe how the service-connected 
disability restricts the veteran's 
ability to work.  

b.  What would be the appropriate GAF 
score for the service-connected 
schizophrenia alone?  

c.  Does the service-connected 
schizophrenia result in gross impairment 
in thought processes or communication?  
If so, describe the impairment.  

d.  Does the service-connected 
schizophrenia result in persistent 
delusions or hallucinations?  If so, 
describe the content.  

e.  Does the service-connected 
schizophrenia result in grossly 
inappropriate behavior?  If so, describe 
the behavior.  

f.  Does the service-connected 
schizophrenia result in persistent danger 
of hurting himself or others?  If so, 
describe any suicidal or homicidal 
thoughts or behavior.  

g.  Does the service-connected 
schizophrenia result in intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene)?  If so, describe the 
manifestations.  

h.  Does the service-connected 
schizophrenia result in disorientation to 
time or place?  If so, describe the 
objective evidence of such impairment.  

i.  Does the service-connected 
schizophrenia result in memory loss for 
names of close relatives, his own 
occupation, or his own name?  If so, 
describe the objective evidence of such 
impairment.  

j.  Does the service-connected 
schizophrenia result in obsessional 
rituals which interfere with routine 
activities?  If so, report the rituals 
observed.  

k.  Does the service-connected 
schizophrenia result in his speech being 
intermittently illogical, obscure, or 
irrelevant?  If so, describe the content.  

l.  Does the service-connected 
schizophrenia result in impaired impulse 
control (such as unprovoked irritability 
with periods of violence)?  If so, 
describe the impairment related to 
service-connected disorder.  

m.  Does the service-connected 
schizophrenia result in near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively?  If so, describe the 
manifestations.  

n.  Does the service-connected 
schizophrenia affect the veteran's 
judgment?  If so, describe the 
impairment.  

o.  Does the service-connected 
schizophrenia affect the veteran's mood?  
If so, describe his mood.  

p.  Does the service-connected 
schizophrenia affect his relationship 
with others?  If so, describe the 
impairment.  

q.  Describe any other symptomatology or 
state that there are no other symptoms.  

The examiner should give a complete 
rationale for all opinions expressed.

The period of hospitalization for 
observation and evaluation should be long 
enough to determine whether the veteran 
has persistent delusions or 
hallucinations.  

In the hospital summary, the doctor should 
express an opinion as to whether the 
veteran has persistent delusions or 
hallucinations, describing the evidence 
for and against his conclusion.  

The hospital summary should also report 
any flare ups of right knee symptoms 
during the hospitalization, with a full 
description of manifestations, including 
limitation of motion.  If there are no 
right knee flare ups, the summary should 
so state.   

2.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the knees including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

c.  The examiner should express an opinion 
as to how any periodic flare ups would 
affect the veteran.  If possible, this 
should be expressed in terms of the degree 
of additional range-of-motion lost.  If 
the doctor is unable to evaluate the 
flares ups in such terms, he should so 
state.  

d.  The veteran should go to a VA 
examining facility and be examined if he 
is experiencing a flare up of right knee 
symptoms.  The RO should arrange with the 
VA examining facility nearest the veteran, 
to promptly examine him during a flare up 
and notify the veteran that arrangements 
have been made.  The examination should be 
a full and complete examination for rating 
purposes.  

3.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  Thereafter, the 
case should be processed in compliance 
with 38 C.F.R. § 3.655 (1998).  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

5.  The RO should have the appropriate 
agency of original jurisdiction consider 
the claim for benefits under 38 U.S.C.A. 
§ 1717(a)(2) (West 1991).  The veteran 
must be informed of the evidence needed 
for a well grounded claim for this 
benefit.  38 U.S.C.A. § 5103 (West 1991).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

